DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 30, 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 11, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/398,508 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Instance application
Application 16/398,508
Copending Application
Applicant 16/398,451
Differences:
Claims 1, 3-7,11-13,16-17,19-22
Claims 1-6, 9-10, 12-14, 16-24
Claims 1-6, 9-10, 12-14, 16-24 of copending application 16/389,451 read upon the metal layers and sawbow lines of the instance application 16/398,508



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, wherein the first sawbow line and the second sawbow line cross one another in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the wherein the first sawbow line crosses the second sawbow line when within the scribe line in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed July 7, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
In paragraph [0045] regions shown at 302, 304,306,308 and 310.
In paragraph [0056] at 840, 860, 880 for example,
FIG. 3A “Replacement sheet” is directed to new matter in paragraph [0045]  regions shown at 302, 304,306,308 and 310.
FIG. 8 “Replacement sheet” is directed to new matter in paragraph [0056] , at 840, 860, 880 for example.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3-7,11-13,17,19-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1.  Claim 1 recites the limitation “wherein the first sawbow line and the second sawbow line cross one another” in the claim language.
Applicant’s originally filed specification fails to disclose wherein the first sawbow line and the second sawbow line cross one another.
If applicant feels this is in error, applicant is welcomed to contact examiner on where support for applicant’s claim language can be found.
Claims 3-7, 11, 19-22 rejected for dependence upon a 112(a) instance claim.

Regarding claim 12.  Claim 12 recites the limitation “wherein the first sawbow line crosses the second sawbow line when within the scribe line” in the claim language.
Applicant’s originally filed specification fails to disclose the first sawbow line crosses the second sawbow line when within the scribe line.
If applicant feels this is in error, applicant is welcomed to contact examiner on where support for applicant’s claim language can be found.
Claims 13 and 17 are rejected for dependence upon a 112(a) rejected instance claim 
Regarding claim 22.  Claim 22 recites the limitation “wherein the first sawbow line is in a first metal layer; wherein the second sawbow line is in a second metal layer; wherein the third sawbow line is in a third metal layer; and wherein the third metal layer is in between the first metal layer and the second metal layer” in the claim language.
Applicant’s originally filed specification fails to disclose written support for wherein the first sawbow line is in a first metal layer; wherein the second sawbow line is in a second metal layer; wherein the third sawbow line is in a third metal layer; 
Furthermore, applicant’s originally filed specification fails to disclose wherein the third metal layer is in between the first metal layer and the second metal layer.
If applicant feels this is in error, applicant is welcomed to contact examiner on where support for applicant’s claim language can be found.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 12, 13, 15-18, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1.  Claim 1 recites the limitation “wherein the first sawbow line and the second sawbow line cross one another” in the claim language.
Applicant’s FIG. 1 show the chips are arranged in the first direction. To couple the chips, the lines must extend in the first direction. If the second sawbow line cross the first saw bow line, the sawbow line must extend in second direction perpendicular to the first direction and thus the second sawbow line won’t cross the chips. It’s unclear how the second sawbow line coupling the first chip and the second chip if the second sawbow line does not cross the chips.
If applicant feels this is in error, applicant is welcomed to contact examiner on where support for applicant’s claim language can be found.
Claims 3-7, 11, 19-22 rejected for dependence upon a 112(b) instance claim.

Regarding claim 12.  Claim 12 recites the limitation “wherein the first sawbow line crosses the second sawbow line when within the scribe line” in the claim language.
Applicant’s FIG. 1 show the chips are arranged in the first direction. To couple the chips, the lines must extend in the first direction. If the second sawbow line cross the first saw bow line, the sawbow line must extend in second direction perpendicular to the first direction and thus the second sawbow line won’t cross the chips. It’s unclear how the second sawbow line coupling the first chip and the second chip if the second sawbow line does not cross the chips.
If applicant feels this is in error, applicant is welcomed to contact examiner on where support for applicant’s claim language can be found.
Claims 13 and 17 are rejected for dependence upon a 112(b) rejected instance claim.

Regarding claim 12.  Claim 12 recites the limitation "the second sawbow" in the fourth line of the claim language.  
There is insufficient antecedent basis for this limitation in the claim.
Claims 13 and 17 are rejected for dependence upon a 112(b) rejected instance claim.
For the purpose of examination, examiner shall interpret “the second sawbow” to be “the second sawbow line”.

Regarding claim 13.  Claim 13 recites the limitation "the chip" in the first line of the claim language.  
There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 13.  Claim 13 recites the limitation "the wafer" in the last line of the claim language.
There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, examiner shall interpret “the wafer” to be “the semiconductor wafer”.  

Regarding claim 16.  Claim 16 rejected for dependence upon a cancelled claim.

Regarding claim 16.  Claim 16 recites the limitation "the chip" in the first line of the claim language.  
There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 17.  Claim 17 recites the limitation "the chip" in the first line of the claim language.  
There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 22.  Claim 22 recites the limitation " wherein the first sawbow line is in a first metal layer; wherein the second sawbow line is in a second metal layer" in the first line of the claim language.  
It is unclear to the examiner if “a first metal layer” and “a second metal layer” are the same first and second metal layers in claim 1, or if “a first metal layer” and “a second metal layer” are different metal layers than the first and second metal layers in claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 13. Claim 13 fails to further limit the structural limitation of the claimed device.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 11, 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furumiya et al (U.S. 2010/0164053).
Regarding claim 1.  Furumiya et al discloses a semiconductor wafer (FIG. 1 item 11), comprising: 
a first chip (FIG. 1, item 14B on right side; [0045] a plurality of semiconductor chip forming regions 1); 
a second chip (FIG. 1, item 14B on left side); 
a scribe line (FIG. 1, item 14A; [0045], i.e. a scribe region 14A located between the semiconductor chip forming regions 14B) configured to be cut during wafer dicing; 
a first sawbow line (FIG. 1, item 15), within the scribe line (FIG. 1, item 14A), directly electrically coupling ([0045]  a first connecting portion 15 which electrically connects the first conductive layers 13 to each other across a portion of the scribe region 14A) the first chip (FIG. 1, item 14B on right side) to the second chip (FIG. 1, item 14B on left side); and a second sawbow line (FIG. 1, item 18), within the scribe line (FIG. 1, item 14A), directly electrically coupling ([0078], i.e. the second conductive layers 17 adjacently facing each other, among the second conductive layers 17, are electrically connected by the second connecting portion 18 of the metal layer 172) the first chip (FIG. 1, item 14B on right side) to the second chip (FIG. 1, item 14B on left side);
wherein the first sawbow line (FIG. 1, item 15; FIG. 2, item 16; [0045], i.e. pad 16 is connected to at least one of the first conductive layer 13 and the first connecting portion 15.) is in a first metal layer ([0063], i.e.  the first connecting portion 15 is a metal layer), within the scribe line (FIG. 1, item 14A) and the second sawbow line (FIG. 1, item 18; FIG. 2/4 item 172) is in a second metal layer ([0078], i.e. are electrically connected by the second connecting portion 18 of the metal layer 172); and wherein the first sawbow line  (FIG. 1, item 15) and the second sawbow line  (FIG. 1, item 18; [0078], i.e.  the second conductive layers 17 adjacently facing each other, among the second conductive layers 17, are electrically connected by the second connecting portion 18 of the metal layer 172) cross one another (FIG. 2 show item 15, i.e. item 16, crosses over item 172, i.e. item 18).
The limitation “a scribe line configured to be cut during wafer dicing” is intended use of the scribe line. As long as the limitation “a scribe line” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 3. Furumiya et al discloses all the limitations of the semiconductor wafer of claim 1 above.
Furumiya et al further discloses wherein the first chip (FIG. 1, item 14B on right side) includes a supporting circuit (FIG 1, item 12) coupled ([0068], i.e. all of the circuit portions 12 are electrically connected to each other through the seal ring 13 and the first connecting portion 15) to the first sawbow line (FIG. 1, item 15).  

Regarding claim 4. Furumiya et al discloses all the limitations of the semiconductor wafer of claim 3 above.
Furumiya et al further discloses wherein the first sawbow line (FIG. 1, item 15) is configured to carry a first signal from the supporting circuit to the second chip (FIG. 1, item 14B on left side); and wherein the second sawbow line (FIG. 1, item 18) is configured to carry a second signal from the second chip (FIG. 1, item 14B on left side) to the supporting circuit (FIG 1, item 12).
The limitation “wherein the first sawbow line is configured to carry a first signal from the supporting circuit to the second chip; and wherein the second sawbow line is configured to carry a second signal from the second chip to the supporting circuit” is intended use in a device claim.
As long as the limitation “the first sawbow line, the second sawbowline, the supporting circuit, the second chip” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 5. Furumiya et al discloses all the limitations of the semiconductor wafer of claim 4 above.
Furumiya et al further disclose wherein the supporting circuit (FIG 1, item 12) is configured to determine a state of at least one of the first chip (FIG. 1, item 14B on right side) or the second chip based (FIG. 1, item 14B on left side) on the second signal.
The limitation “wherein the supporting circuit is configured to determine a state of at least one of the first chip or the second chip based on the second signal” is intended use in a device claim.
As long as the limitation the supporting circuit, the first chip, the second chip” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 6. Furumiya et al discloses all the limitations of the semiconductor wafer of claim 4 above.
Furumiya et al further disclose wherein the supporting circuit (FIG 1, item 12) is configured to disable a predetermined mode of operation of the first chip (FIG. 1, item 14B on right side) based on the second signal.
The limitation “supporting circuit is configured to disable a predetermined mode of operation of the first chip based on the second signal” is intended use in a device claim.
As long as the limitation “the supporting circuit, and the first chip” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 7. Furumiya et al discloses all the limitations of the semiconductor wafer of claim 6 above.
Furumiya et al further disclose the supporting circuit (FIG 1, item 12) and the first chip (FIG. 1, item 14B on right side) wherein the predetermined mode of operation is a test mode.
The limitation “wherein the predetermined mode of operation is a test mode” is intended use in a device claim.
As long as the limitation “the supporting circuit, and the first chip” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 11. Furumiya et al discloses all the limitations of the semiconductor wafer of claim 1 above.
Furumiya et al further discloses wherein the first sawbow line (FIG. 1, item 15) is a ground line ([0046], i.e. grounding pad 16 is connected to at least one of the first conductive layer 13 and the first connecting portion 15)
The limitation “wherein the first sawbow line is a ground line” is intended use in a device claim.
As long as the limitation “the first sawbow line” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 19. Furumiya et al discloses all the limitations of the semiconductor wafer of claim 4 above.
Furumiya et al further discloses wherein the first sawbow line  (FIG. 1, item 15) is configured to carry power ([0046], An external power supply is connected to at least one of the first conductive layer 13 and the first connecting portion 15) from the first chip  (FIG. 1, item 14B on right side) to the second chip  (FIG. 1, item 14B on left side).
The limitation “wherein the first sawbow line is configured to carry power from the first chip to the second chip” is intended use in a device claim.
As long as the limitation “the first sawbow line, the first chip, and the second chip” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 20. Furumiya et al discloses all the limitations of the semiconductor wafer of claim 19 above.
Furumiya et al further discloses wherein the second sawbow line  (FIG. 1, item 18) is configured to carry power ([0083], i.e. This pad 19 is used for grounding. This pad 19 is disposed in the scribe region 14A. The pad may also be connected to a portion of the second connecting portion 18, and does not need to be provided over each of the second connecting portions 18) from the second chip  (FIG. 1, item 14B on right side) to the first chip  (FIG. 1, item 14B on right side).
The limitation “wherein the second sawbow line is configured to carry power from the second chip to the first chip” is intended use in a device claim.
As long as the limitation “the second sawbow line, the first chip, and the second chip” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 21. Furumiya et al discloses all the limitations of the semiconductor wafer of claim 4 above.
Furumiya et al further discloses further comprising a third sawbow line (FIG. 1, item 19); wherein the third sawbow line (FIG. 1, item 19) is a ground line ([0083], i.e. This pad 19 is used for grounding. This pad 19 is disposed in the scribe region 14A. The pad 19 may also be connected to a portion of the second connecting portion 18, and does not need to be provided over each of the second connecting portions 18).
The limitation “wherein the third sawbow line is a ground line” is intended use in a device claim.
As long as the limitation “the third sawbow line” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 12, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furumiya et al (U.S. 2010/0164053).

Regarding claims 12 and 13. Furumiya discloses a first chip (FIG. 1, item 14B on right side; [0045] a plurality of semiconductor chip forming regions 1) formed within a semiconductor wafer (FIG. 1, item 11), comprising: 
a circuit (FIG. 1, item 12); 
a first sawbow line (FIG. 1, item 15) coupled to the circuit (FIG. 1, item 12); and 
a second sawbow line (FIG. 1, item 18/172) coupled to the circuit (FIG. 1, item 12), 
wherein the first sawbow line (FIG. 1, item 15) and the second sawbow  (FIG. 1, item 18/172) are configured to pass through a scribe line (FIG. 14A) to directly electrically couple ([0045]  a first connecting portion 15 which electrically connects the first conductive layers 13 to each other across a portion of the scribe region 14A; [0078], i.e. the second conductive layers 17 adjacently facing each other, among the second conductive layers 17, are electrically connected by the second connecting portion 18 of the metal layer 172)  the first chip (FIG. 1, item 14B on right side) to a second chip (FIG. 1, item 14B on left side) formed within the semiconductor wafer (FIG. 1, item 11) ; 
wherein the circuit (FIG. 1, item 12) is configured to generate a signal to disable a predetermined mode of operation of the first chip (FIG. 1, item 14B on right side) based on a signal carried on at least one of the first sawbow line (FIG. 1, item 15) and the second sawbow line (FIG. 1, item 18),  
wherein the first sawbow line (FIG. 1, item 15; FIG. 2, item 16; [0045], i.e. pad 16 is connected to at least one of the first conductive layer 13 and the first connecting portion 15.) and the second sawbow line (FIG. 1, item 18; FIG. 2/4 item 172) are on different metal layers ([0045]  a first connecting portion 15 which electrically connects the first conductive layers 13 to each other across a portion of the scribe region 14A; [0078], i.e. the second conductive layers 17 adjacently facing each other, among the second conductive layers 17, are electrically connected by the second connecting portion 18 of the metal layer 172); and wherein the first sawbow line (FIG. 1, item 15; FIG. 2, item 16) crosses (FIG. 2 show item 15, i.e. item 16, crosses over item 172, i.e. item 18)  the second sawbow line (FIG. 1, item 18; FIG. 2/4 item 172) within the scribe line (FIG. 1, item 14A).
The limitation “wherein the circuit is configured to generate a signal to disable a predetermined mode of operation of the first chip  based on a signal carried on at least one of the first sawbow line  and the second sawbow line” is intended use in a device claim.
As long as the limitation “the first sawbow line or second sawbow line, the supporting circuit, the second chip” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Furumiya et al further discloses wherein the predetermined mode of operation is a test mode to be performed during factory testing or manufacture of the wafer ([0089] a method of testing such a semiconductor device 1).
The limitation “wherein the predetermined mode of operation is a test mode to be performed during factory testing or manufacture of the wafer” is intended use in a device claim.
As long as the limitation “the wafer” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 17. Furumiya et al discloses all the limitations of the semiconductor wafer of claim 12 above.
Furumiya et al further discloses wherein the first sawbow line (FIG. 1, item 15) is a ground line ([0046], i.e. grounding pad 16 is connected to at least one of the first conductive layer 13 and the first connecting portion 15; [0142], i.e.grounding may be performed through the seal ring 13, and power may be supplied through the second conductive layer, without being limited to this)
The limitation “wherein the first sawbow line is a ground line” is intended use in a device claim.
As long as the limitation “the first sawbow line” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 1, 3-7, 11, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Donnell et al (U.S. 2018/0190549).
Regarding claim 1.  O’Donnell et al discloses a semiconductor wafer (FIG. 2, item 100), comprising: 
a first chip (FIG. 2, item 102-1); 
a second chip (FIG. 2, item 102-2); 
a scribe line (FIG. 2, item 104-1) configured to be cut during wafer dicing; 
a first sawbow line (FIG. 2, item M1), within the scribe line (FIG. 2, item 104-1), directly electrically coupling the first chip (FIG. 2, item 102-1) to the second chip (FIG. 2, item 102-2); and a second sawbow line (FIG. 2, item M2), within the scribe line (FIG. 2, item 104-1), directly electrically coupling ([0021], i.e. The scribe line portion 104-1 includes a first metal conductor layer (M1) and a second metal conductor layer (M2) to extending within scribe line 104-1 to conduct one more of control signals, a power signal, and a reference signal of an IC as.) the first chip (FIG. 2, item 102-1) to the second chip (FIG. 2, item 102-2);
wherein the first sawbow line (FIG. 2, item M1) is in a first metal layer (FIG. 2, item M1; [0021], i.e. a first metal conductor layer (M1)) and the second sawbow line (FIG. 2, item M2) is in a second metal layer (FIG. 2, item M2; [0021], i.e. a second metal conductor layer (M2)); and wherein the first sawbow line  (FIG. 2, item M1) and the second sawbow line  (FIG. 2, item M2) cross one another  (FIG. 3B, items 312,314,316 cross one another within the scribe region (item 106-2); [0030], i.e. The operation of the functional circuitry 304, on-chip measurement circuitry 306 and on-chip storage circuitry 308 is explained above with reference to FIG. 3A. [0027], i.e.  the power 312, control lines 314 and reference line 316 extend within individual ICs 102 and cross scribe lines 106 to go from one IC to the next so as to simultaneously provide the voltage, reference and control signals to the test circuits 302 of multiple ICs 102).
The limitation “a scribe line configured to be cut during wafer dicing” is intended use of the scribe line. As long as the limitation “a scribe line” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 3. O’Donnell et al discloses all the limitations of the semiconductor wafer of claim 1 above.
O’Donnell et al further discloses wherein the first chip (FIG. 2, item 102-1)  includes a supporting circuit coupled to the first sawbow line (FIG. 1 ([0023], i.e.  The signal conductor lines 341-344 couple to on-chip circuitry 302 within individual ICs 102. More specifically, the signal conductor lines couple to on-chip circuitry 302 of multiple ICs 102 that share the signals on conductor lines 341-344. In some embodiments, multiple signal conductor lines 341-344 traverse multiple ICs 102 and traverse multiple scribe lines 106 to deliver shared signals to multiple ICs that are separated from each other by scribe lines 106.)

Regarding claim 4. O’Donnell et al discloses all the limitations of the semiconductor wafer of claim 3 above.
O’Donnell et al further discloses wherein the first sawbow line (FIG. 2, item M1) is configured to carry a first signal from the supporting circuit to the second chip (FIG. 2, item 102-2); and wherein the second sawbow line(FIG. 2, item M2) is configured to carry a second signal from the second chip (FIG. 2, item 102-2) to the supporting circuit  ([0023], i.e.  The signal conductor lines 341-344 couple to on-chip circuitry 302 within individual ICs 102. More specifically, the signal conductor lines couple to on-chip circuitry 302 of multiple ICs 102 that share the signals on conductor lines 341-344. In some embodiments, multiple signal conductor lines 341-344 traverse multiple ICs 102 and traverse multiple scribe lines 106 to deliver shared signals to multiple ICs that are separated from each other by scribe lines 106.)
The limitation “wherein the first sawbow line is configured to carry a first signal from the supporting circuit to the second chip; and wherein the second sawbow line is configured to carry a second signal from the second chip to the supporting circuit” is intended use in a device claim.
As long as the limitation “the first sawbow line, the second sawbowline, the supporting circuit, the second chip” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 5. O’Donnell et al discloses all the limitations of the semiconductor wafer of claim 4 above.
O’Donnell et al further disclose wherein the supporting circuit is configured to determine a state of at least one of the first chip (FIG. 2, item 102-1) or the second chip (FIG. 2, item 102-2) based on the second signal ([0023], i.e.  The signal conductor lines 341-344 couple to on-chip circuitry 302 within individual ICs 102. More specifically, the signal conductor lines couple to on-chip circuitry 302 of multiple ICs 102 that share the signals on conductor lines 341-344. In some embodiments, multiple signal conductor lines 341-344 traverse multiple ICs 102 and traverse multiple scribe lines 106 to deliver shared signals to multiple ICs that are separated from each other by scribe lines 106.)
The limitation “wherein the supporting circuit is configured to determine a state of at least one of the first chip or the second chip based on the second signal” is intended use in a device claim.
As long as the limitation the supporting circuit, the first chip, the second chip” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 6. O’Donnell et al discloses all the limitations of the semiconductor wafer of claim 4 above.
O’Donnell et al further disclose wherein the supporting circuit ([0023], i.e.  The signal conductor lines 341-344 couple to on-chip circuitry 302 within individual ICs 102) is configured to disable a predetermined mode of operation of the first chip (FIG. 2, item 102-1) based on the second signal.
The limitation “supporting circuit is configured to disable a predetermined mode of operation of the first chip based on the second signal” is intended use in a device claim.
As long as the limitation “the supporting circuit, and the first chip” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 7. O’Donnell et al discloses all the limitations of the semiconductor wafer of claim 6 above.
O’Donnell et al further disclose the supporting circuit ([0023], i.e.  The signal conductor lines 341-344 couple to on-chip circuitry 302 within individual ICs 102) and the first chip (FIG. 2, item 102-1) wherein the predetermined mode of operation is a test mode.
The limitation “wherein the predetermined mode of operation is a test mode” is intended use in a device claim.
As long as the limitation “the supporting circuit, and the first chip” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 11. O’Donnell et al discloses all the limitations of the semiconductor wafer of claim 1 above.
O’Donnell et al. further discloses wherein the first sawbow line (FIG. 2, item M1; [0021], i.e. The scribe line portion 104-1 includes a first metal conductor layer (M1) and a second metal conductor layer (M2) to extending within scribe line 104-1 to conduct one more of control signals, a power signal, and a reference signal of an IC as.) is a ground line (Applicant discloses in paragraph [0029] “ground (or other reference potential) line 182”. Thus “ground line” can also be interpreted as “reference potential line”. O’Donnell et al. discloses in paragraph [0031], i.e. a reference signal (Vref) is received on the second test pad 342 and is provided via reference signal line 316 that extends within a scribe line 106 for use in testing functional circuits 304 of the ICs 102 of the wafer portion 100-1)
The limitation “wherein the first sawbow line is a ground line” is intended use in a device claim.
As long as the limitation “the first sawbow line” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 19. O’Donnell et al discloses all the limitations of the semiconductor wafer of claim 4 above.
O’Donnell et al further discloses wherein the first sawbow line (FIG. 3, item M1) is configured to carry power ([0021], i.e. The scribe line portion 104-1 includes a first metal conductor layer (M1) and a second metal conductor layer (M2) to extending within scribe line 104-1 to conduct one more of control signals, a power signal, and a reference signal of an IC as.) to the second chip (FIG. 2, item 102-2).
The limitation “wherein the first sawbow line is configured to carry power from the first chip to the second chip” is intended use in a device claim.
As long as the limitation “the first sawbow line, the first chip, and the second chip” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 20. O’Donnell et al discloses all the limitations of the semiconductor wafer of claim 19 above.
O’Donnell et al further discloses wherein the second sawbow line (FIG. 2, item M2) is configured to carry power ([0021], i.e. The scribe line portion 104-1 includes a first metal conductor layer (M1) and a second metal conductor layer (M2) to extending within scribe line 104-1 to conduct one more of control signals, a power signal, and a reference signal of an IC as.) from the second chip (FIG. 2, item 102-2) to the first chip  (FIG. 2, item 102-1).
The limitation “wherein the second sawbow line is configured to carry power from the second chip to the first chip” is intended use in a device claim.
As long as the limitation “the second sawbow line, the first chip, and the second chip” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 21. O’Donnell et al discloses all the limitations of the semiconductor wafer of claim 4 above.
O’Donnell et al further discloses further comprising a third sawbow line (FIG. 2, item M3); wherein the third sawbow line is a ground line (Applicant discloses in paragraph [0029] “ground (or other reference potential) line 182”. Thus “ground line” can also be interpreted as “reference potential line”. Claim 10 of O’Donnell et al, i.e. wherein the second conductor is electrically coupled to provide a reference signal to the test circuit).
The limitation “wherein the third sawbow line is a ground line” is intended use in a device claim.
As long as the limitation “the third sawbow line” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 12, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Donnell et al (U.S. 2018/0190549).

Regarding claims 12 and 13.  O’Donnell et al discloses a first chip (FIG. 2, item 102-1) formed within a semiconductor wafer (FIG. 2, item 100), comprising: 
a circuit ([0023], i.e. on-chip circuitry 302 within individual ICs 102); 
a first sawbow line (FIG. 2, item M1) coupled to the circuit ([0023], i.e.  The signal conductor lines 341-344 couple to on-chip circuitry 302 within individual ICs 102); and a second sawbow line (FIG. 2, item M2) coupled to the circuit ([0023], i.e.  The signal conductor lines 341-344 couple to on-chip circuitry 302 within individual ICs 102. More specifically, the signal conductor lines couple to on-chip circuitry 302 of multiple ICs 102 that share the signals on conductor lines 341-344. In some embodiments, multiple signal conductor lines 341-344 traverse multiple ICs 102 and traverse multiple scribe lines 106 to deliver shared signals to multiple ICs that are separated from each other by scribe lines 106.), 
wherein the first sawbow line (FIG. 2, item M1) and the second sawbow  (FIG. 2, item M2) are configured to pass through a scribe line (FIG. 2, item 104-1) to directly electrically couple ([0023], i.e.  The signal conductor lines 341-344 couple to on-chip circuitry 302 within individual ICs 102. More specifically, the signal conductor lines couple to on-chip circuitry 302 of multiple ICs 102 that share the signals on conductor lines 341-344. In some embodiments, multiple signal conductor lines 341-344 traverse multiple ICs 102 and traverse multiple scribe lines 106 to deliver shared signals to multiple ICs that are separated from each other by scribe lines 106.) the first chip (FIG. 2, item 102-1) to a second chip (FIG. 2, item 102-2) formed within the semiconductor wafer (FIG. 2, item 100) ; 
wherein the circuit ([0023], i.e. on-chip circuitry 302 within individual ICs 102) is configured to generate a signal to disable a predetermined mode of operation of the first chip (FIG. 2, item 102-1) based on a signal carried on at least one of the first sawbow line (FIG. 2, item M1) and the second sawbow line (FIG. 2, item M2),  wherein the first sawbow line (FIG. 2, item M1) and the second sawbow line (FIG. 2, item M2) are on different metal layers (FIG. 2, item M1 is on a different layer than item M2); and wherein the first sawbow line (FIG. 2, item M1) crosses (FIG. 3B, items 312,314,316 cross one another within the scribe region (item 106-2); [0030], i.e. The operation of the functional circuitry 304, on-chip measurement circuitry 306 and on-chip storage circuitry 308 is explained above with reference to FIG. 3A. [0027], i.e.  the power 312, control lines 314 and reference line 316 extend within individual ICs 102 and cross scribe lines 106 to go from one IC to the next so as to simultaneously provide the voltage, reference and control signals to the test circuits 302 of multiple ICs 102) the second sawbow line (FIG. 2, item M2) within the scribe line (FIG. 3B, items 312,314,316 cross one another within the scribe region (item 106-2)).

The limitation “wherein the first sawbow line is configured to carry a first signal from the supporting circuit to the second chip; and wherein the second sawbow line is configured to carry a second signal from the second chip to the supporting circuit” is intended use in a device claim.
As long as the limitation “the first sawbow line, the second sawbow line, the supporting circuit, the second chip” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

O’Donnell et al further discloses wherein the predetermined mode of operation is a test mode to be performed during factory testing or manufacture of the wafer (FIG. 2, item 100; [0019], i.e. During wafer level testing, power signal, control signals, and reference signals produced by an off-chip testing device (not shown) are propagated across scribe lines 104 and/or scribe lines 106 to reach all of the ICs on the wafer 100).
The limitation “wherein the predetermined mode of operation is a test mode to be performed during factory testing or manufacture of the wafer” is intended use in a device claim.
As long as the limitation “the wafer” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 17. O’Donnell et al discloses all the limitations of the semiconductor wafer of claim 12 above.
O’Donnell et al further discloses wherein the first sawbow line (FIG. 2, item M1)  (FIG. 2, item M1; [0021], i.e. The scribe line portion 104-1 includes a first metal conductor layer (M1) and a second metal conductor layer (M2) to extending within scribe line 104-1 to conduct one more of control signals, a power signal, and a reference signal of an IC as.) is a ground line ([0031], i.e. a reference signal (Vref) is received on the second test pad 342 and is provided via reference signal line 316 that extends within a scribe line 106 for use in testing functional circuits 304 of the ICs 102 of the wafer portion 100-1)
The limitation “wherein the first sawbow line is a ground line” is intended use in a device claim.
As long as the limitation “the first sawbow line” is met, then the intended use in the device claim is met.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7,11-13, 16, 18, 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s further arguments are not persuasive for the reasons given above.

Regarding Rejections under 112(a).
Regarding claims 10 and 18.  Applicant argues:
Page 6 of the Office Action states regarding Claims 10 and 18 "Applicant's originally filed specification fails to disclose wherein the first sawbow line and the second saw bow line cross one another." 
Applicant responds that the Original Specification mentions various examples of " crossins" in para. [0045] "All the metal layers extend in a first direction, except for Metal 2 which extends in a second direction crossing (e.g, perpendicular to) the first direction"; in para. 
[0054] "the sawbow lines cross one another in a randome, offset, or staggered pattern, it is more difficult to locate or determine the correspondence of the sawbow lines after they are cut"; in Page 
para. [0056] "the diagonal or crossin arrangement of these lines may add an extra measure or protection against hacking. For example, the diagonal arranement of the sawbow lines may hide the inputs outputs illustrated in FIG. 8"; in original Claim 10 "the first saw bow line and the sawbow line cross one another when in the uncut state"; and in original Claim 18 "first sawbow line crosses the second saw bow line when in the uncut state".

Applicant has cancelled claims 10 and 18.
Furthermore, applicant is stating that support can be found in [0045].
Applicant’s [0045] states All the metal layers extend in a first direction, except for Metal 2 which extends in a second direction crossing (e.g., perpendicular to) the first direction, as illustrated in FIG. 3B.  
However, applicant has elected Fig. 1,2, and 3A which gives not written support for crossing in FIG. 1, 2, and 3A.
Rejection maintained.

Applicant further argues that support can further be found in [0056] which gives support for FIG. 8.
Spplicant’s [0056], states Moreover, the diagonal or crossing arrangement of these lines may add an extra measure or protection against hacking. For example, the diagonal arrangement of the sawbow lines may hide the inputs/outputs illustrated in FIG. 8 when the wafer and sawbow lines are cut.
Applicant’s [0056] states FIG. 8 illustrates an example of the pattern discussed above relative to FIG. 7. 
However, applicant has elected Fig. 1,2, and 3A which gives not written support for crossing in FIG. 1, 2, and 3A.
Rejection maintained.

Regarding claims 22.  Applicant argues:
Page 7 of the Office Action states regarding Claim 22 "Applicant's originally filed specification fails to disclose written support for wherein the first sawbow line is in a first metal layer; wherein the second sawbow line is in a second metal layer; wherein the third sawbow line is in a third metal layer; and wherein the third metal layer is in between the first metal layer and the second metal layer."
Applicant responds that the Original Specification in paras. [0045] and [0046] states "five metal layers are included: Metal 1, Metal 2, Metal 3, Metal 4, and Metal 5 ... The sawbow lines may be arraned in a random order or predetermined pattern in different ones of the metal lavers." 
Applicant is arguing that claim 22 has support paragraphs [0045] and [0046] and that the sawbow lines may be arranged in random order or predetermined pattern.
It appears that applicant is arguing the non-criticality of the arrangement of the sawbow lines since the sawbow lines may be arranged in random order.
However applicant is silent for support of the third metal layer between the second metal layer and the third metal layer.
Applicant’s arguments are not persuasive.
112(a) rejection maintained.

Applicant’s further argument are no persuasive for the reasons given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.E.B./           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822